DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, paragraph [e.g., 0001] of the disclosure requires correction.  Furthermore, any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 12 of U.S. Patent No. 10/850,110. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed towards a catheter comprising a catheter body and a tubular protection tip disposed on the distal end of the catheter body, a flexible portion disposed between a base portion structured to couple said tip and a cylindrical portion structured to house an intracardiac capsule.

AND
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10/226622. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed towards a catheter comprising a catheter body and a tubular protection tip disposed on the distal end of the catheter body, a flexible portion disposed between a base portion structured to couple said tip and a cylindrical portion structured to house an intracardiac capsule.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-16 & 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ollivier (US 2014/0378992).

1. An implantation accessory (e.g., see Fig 1) for an intracardiac capsule (e.g., via the disclosed leadless capsule 10), the implantation accessory comprising: a catheter (e.g., element 44) comprising: a catheter body (e.g., via the disclosed catheter tube); and a tubular protection tip (e.g., element 58) disposed at a distal end of the catheter body, the tubular protection tip comprising: a flexible portion (e.g., via the disclosed flexible, sub-catheter 76) disposed between a base portion structured to couple the tubular protection tip to the catheter body and a cylindrical portion structured to house the intracardiac capsule {e.g., [0061], [0065]-[0066], [0072] & (Figs 2-5 & 11-12)}.

2. The implantation accessory of claim 1, wherein the flexible portion is a sleeve of an elastically deformable material {e.g., [0071] & (Fig 5)}.

3. The implantation accessory of claim 1, wherein the flexible portion is traversed by a plurality of orifices (e.g., see Fig 4).

4. The implantation accessory of claim 1, wherein the flexible portion comprises a bellows- shaped region (e.g., see Fig 4).

5. The implantation accessory of claim 4, wherein the bellows-shaped region comprises two end regions having radially thicker rings than a main portion of the bellow-shaped region [e.g., via the disclosed sub-catheter shape and the coupled spring 84 (Fig 4-6)].

6. The implantation accessory of claim 1, wherein the flexible portion has the shape of a cage (e.g., see Fig 6).

7. The implantation accessory of claim 6, wherein the cage comprises two spaced rings for fixing to the base and to the cylindrical portion, and a plurality of elastically deformable bars connecting the two rings to each other in a generally axial direction.

8. The implantation accessory of claim 1, wherein the tubular protection tip comprises radiopaque markers (e.g., element 70) on either side of the flexible portion [e.g., 0069].

9. The implantation accessory of claim 1, wherein the flexible portion is at least partially radiopaque [e.g., 0069].

10. The implantation accessory of claim 1, wherein the catheter is remotely steerable [e.g., 0029].

11. The implantation accessory of claim 10, wherein the catheter body comprises an internal lumen (e.g., via the disclosed central lumen) configured to house a sub-catheter [e.g., 0071].

12. A tubular protection tip for a catheter configured to house an intracardiac capsule, the tubular protection tip comprising: a flexible portion disposed between a base portion for coupling the tubular protection tip to a catheter body of the catheter and a cylindrical portion for housing the intracardiac capsule {e.g., [0061], [0065]-[0066], [0072] & (Figs 2-5 & 11-12)}.

13. The tubular protection tip of claim 12, wherein the flexible portion is a sleeve of an elastically deformable material {e.g., [0071] & (Fig 5)}.

14. The tubular protection tip of claim 12, wherein the flexible portion is traversed by a plurality of orifices (e.g., see Fig 4).

15. The tubular protection tip of claim 12, wherein the flexible portion comprises a bellows- shaped region (e.g., see Fig 4).

16. The tubular protection tip of claim 12, wherein the flexible portion is a cage (e.g., see Fig 6).

17. The tubular protection tip of claim 16, wherein the cage comprises: two spaced rings for fixing to the base and to the cylindrical portion; and a plurality of elastically deformable bars connecting the two rings to each other in a generally axial direction.

18.  The tubular protection tip of claim 12, wherein outer contours of the flexible portion extend generally in continuation of the contours of the cylindrical portion (e.g., see Figs 3-4).

19. The tubular protection tip of claim 12, wherein the tubular protection tip comprises radiopaque markers on either side of the flexible portion [e.g., 0069].

20. The tubular protection tip of claim 12, wherein the flexible portion is at least partially radiopaque [e.g., 0069].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ollivier (US 2014/0378992) in view of Vazales et al. (US 2014/0150782).
Ollivier et al. discloses an implantation accessory for an intracardiac capsule comprising a catheter and a tubular protection tip disposed to the catheter body further comprising a flexible portion that has a shape of a cage except wherein said cage comprises a two spaced-rings and a plurality of deformable bars connecting the two rings.  Vazales et al. teaches centering assemblies comprising compressible arches (e.g., elements 187A) that connect two sliding rings (e.g., elements 185AB), in which an implantable tube is placed within the central lumen created by said rings {e.g., [0198]-[0199] & (Fig 8b)}.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flexible portion as disclosed by Ollivier et al. with the centering assembly comprising two rings and compressible arches as taught by Vazales et al. since such a modification would provide the intracardiac capsule comprising a catheter and a tubular protection tip disposed to the catheter body further comprising a flexible portion that has a shape of a cage wherein said cage comprises a two spaced rings and a plurality of deformable bars connecting the two rings for providing the predictable results pertaining to effectively position and deliver an implantable device via design that efficiently reduces friction during insertion and implantation {e.g., Vazales, [0198]-[0199] & (Fig 8b)}.  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792